              Case 2:19-cv-01582-BJR Document 17 Filed 05/27/20 Page 1 of 2




 1                                                                    District Judge Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10     MON RITH, DALIS SUN, AND SUPER
       VIDEO INC. doing business as GROCERY
                                                           Case No. 2:19-cv-01582-BJR
11     PLUS,
                                                           ORDER GRANTING JOINT REQUEST
12                                   Plaintiffs,
                                                           TO MODIFY SCHEDULING ORDER
                      v.
                                                           AND EXTEND PRE-TRIAL DEADLINES
13
       UNITED STATES OF AMERICA,
14
                                     Defendant.
15

16          Based upon the parties’ Joint Request to Modify Scheduling Order and Extend deadlines,

17 as well as all the files, records, and proceedings herein, and for good cause shown, the Court

18 orders that the following dates and deadlines shall govern this action:

19                Deadline                          Old Deadline                   New Deadline

20      Reports from expert witness                  May 11, 2020                    No change
         under FRCP 26(a)(2) due
21        Discovery completed by                     June 10, 2020               August 10, 2020
        All dispositive motions must                 July 10, 2020              September 10, 2020
22                be filed by
        All motions in limine must be              November 2, 2020                  No change
23                 filed by
           Joint Pretrial Statement                November 9, 2020                  No change
      Case 2:19-cv-01582-BJR Document 17 Filed 05/27/20 Page 2 of 2




 1    Pretrial conference          November 23, 2020                  No change

 2
     IT IS SO ORDERED.
 3

 4
            DATED this 27th day of May, 2020.
 5

 6

 7                                    BARBARA J. ROTHSTEIN
                                      United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
